DETAILED ACTION
Claims 1-20 are considered in this office action. Claims 1-20 are pending examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. US11002548B2. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US11091237B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to an ordinary person skilled in the art to come up with the pending application in view of co-pending applications. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kondo et al. (US2011/0084870) Para [0048]: The ECDIS 2 displays various kinds of additional information on the display module in addition to the chart information, assists the ship operator in route planning and cruise surveillance. As the additional information, there is information on the target object data based on the TT and the AIS outputted from the radar apparatus 1. An example in which such information is displayed on the display module so as to be superimposed on the chart information is schematically shown in FIG. 1. As shown in FIG. 1, target object marks 32 based on the TT information and target object marks 33 based on the AIS information are displayed around a ship mark 31 indicating the position of the ship concerned. The target object marks 32 and 33 indicate the positions and the moving directions of the target objects calculated based on the TT and the AIS, respectively. By configuring in this way, the operator of the ECDIS can check, on the display module, positions and the like of other ships traveling near the ship concerned, along with the chart information.

Poreda et al. (US2008/0133131) : Provided is a system and method for route planning and evaluation. The system includes a host object location device operable to provide the location of a host object over the passage of time. A sensor is also provided, operable to sense objects and data from an environment proximate to the host object. A computer is operatively coupled to the location device, the sensor device, a chart library and a display. The computer includes a route generator operable to generate a predicted route of at least one sensed object. The route generator is also operable to generate a planned route of the host object. The planned and predicted routes are displayed to an operator upon the display. In response to a predicted proximate convergence of the host object and at least one sensed object, the convergence signaled to the operator. The planned position of the host object and the predicted position of each sensed object are displayed as an animation to evaluate the planned route, for any time following the present time, the operator permitted to stop the animation and scroll the animation forward and backwards.

Hamamoto et al. (US2020/0264762) : Para [0035]: FIG. 2 illustrates a screen displayed on the display unit 21 by the processor 25 executing processing. In FIG. 2, land areas are indicated by dots, and a sea area is indicated by plain color. Moreover, on the screen, basic ship information 31 indicating the position, the bow direction, etc. of the ship by texts, menu buttons 32 for managing the nautical chart, creating the route, etc., a rotation button 33 for setting whether to enable the rotation of the nautical chart, and a nautical chart direction adjustment button 34 for adjusting the direction of the nautical chart, may be displayed so as to be superimposed on the nautical chart. When the rotation button 33 is touched, a state may be switched between a rotation-enabled state (FIG. 2) and a rotation-disabled state (FIG. 5). In the rotation-enabled state, the rotation of the nautical chart by the touch operation may be enabled, while in the rotation-disabled state the rotation of the nautical chart by the touch operation may be disabled. When the nautical chart direction adjustment button 34 is touched, a mode may be switched between a north-up mode in which the nautical chart is displayed with an upper side of the screen being north, a heading-up mode in which the nautical chart is displayed with the upper side of the screen being the bow direction of the ship, and a course-up mode in which the nautical chart is displayed with the upper side of the screen being a course direction.

Okuda et al. (US2020/0265624) : Para [0037]: FIG. 2 illustrates a screen displayed on the display unit 21 by the processor 25 executing processing. In FIG. 2, land areas are indicated by dots, and a sea area is indicated by plain color. Moreover, on the screen, basic ship information 31 indicating the position, the bow direction, etc. of the ship by texts, menu buttons 32 for managing the nautical chart, creating the route, etc., and a nautical chart direction adjustment button 34 for adjusting the direction of the nautical chart, are displayed so as to be superimposed on the nautical chart. When the nautical chart direction adjustment button 34 is touched, a mode may be switched between a north-up mode in which the nautical chart is displayed with an upper side of the screen being north, a heading-up mode in which the nautical chart is displayed with the upper side of the screen being the bow direction of the ship, and a course-up mode in which the nautical chart is displayed with the upper side of the screen being a course direction.

Morita et al. (US2020/0225042) Para [0034] : As illustrated in FIG. 3, the display processing module 61 may display on the display unit 21 the nautical chart, the route, etc. stored in the memory 24 according to the signal inputted into the input part 23. In FIG. 3, land areas are indicated by dots, a sea area is indicated by plain color, and the route is indicated by a reference character “30.” Note that in this embodiment menu buttons for creating and displaying the route 30, etc. may be superimposed on the nautical chart. Moreover, the display processing module 61 may execute processing of, for example, displaying on the display unit 21 the various information received from the GPS receiver 11, the AIS receiver 12, and the bow direction sensor 13. In detail, as illustrated in FIG. 3, the display processing module 61 may display on the display unit 21, basic ship information 31 indicating the position, the bow direction, etc. of the ship by texts, a ship symbol 32 indicating on the nautical chart the position and the bow direction of the ship, and an AIS symbol 33 indicating on the nautical chart the position etc. of another ship acquired from the AIS information.

Yamazaki et al. (US20200080846) Para [0028] : The map information storage unit 63 stores map information to be superimposed and displayed on a rout to the docking point of the ship when the route is displayed on the display unit 5. , [0044] : Subsequently, the display control unit 74 generates data of an image to be displayed on the display unit 5 on the basis of a calculation result of the route calculation unit 73, and outputs the data to the display unit 5 to display the route on the display unit 5 (step S17). The display control unit 74 acquires map information of a corresponding area from the map information storage unit 63 on the basis of information regarding the current point and docking point of the ship, generates data of an image for performing superimposed display of the map information and information on the route calculated by the route calculation unit 73, and outputs the data to the display unit 5.
 and [0073] : The control unit 24 includes an extraction unit 241, a determination unit 242, a route calculation unit 243, a communication control unit 244, and an image data generation unit 245. The extraction unit 241 extracts the docking information in response to an extraction request signal for the docking information received from each of the ship control devices 1B. Extraction processing of the extraction unit 141 is similar to the extraction processing of the extraction unit 71 described in the first embodiment. The determination unit 242 and the route calculation unit 243 have the same functions as those of the determination unit 72 and the route calculation unit 73, respectively. The communication control unit 244 controls communication with external devices including the plurality of ship control devices 1B. The image data generation unit 245 acquires map information of a corresponding area from the map information storage unit 233 on the basis of information regarding the current point and docking point of the ship, and generates data of an image for performing superimposed display of the map information and information on the route calculated by the route calculation unit 243. The control unit 24 is a processor formed by a single or combined hardware devices such as a CPU, an ASIC or an FPGA.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218. The examiner can normally be reached M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDHESH K JHA/Primary Examiner, Art Unit 3668